Case: 2:18-cv-00272-MHW-CMV Doc #: 69-7 Filed: 01/16/20 Page: 1 of 32 PAGEID #: 2778




                                    EXHIBIT F


                            Expert Report of Dr. Ryan Gorton
Case: 2:18-cv-00272-MHW-CMV Doc #: 69-7 Filed: 01/16/20 Page: 2 of 32 PAGEID #: 2779




                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO



   STACIE RAY,
   et al.,

                          Plaintiffs,
                                                             Case No. 2:18-cv-00272
          v.

   LANCY HIMES,                                              Judge: Michael Watson
   et al.,

                          Defendants.                        Magistrate Judge: Chelsey Vascura



               EXPERT REPORT OF DR. RYAN NICHOLAS GORTON, M.D.

         I.      INTRODUCTION

         1.      My name is Ryan Nicholas Gorton. I have been retained by counsel for Plaintiffs

  as an expert in connection with the above-captioned litigation.

         2.      I have been asked by Plaintiffs’ counsel to provide my expert opinion to respond

  to and rebut the opinions offered by Dr. Quentin L. Van Meter, M.D (“Dr. Van Meter”) in his

  expert report in order to show how Ohio’s policy refusing to provide accurate birth certificate

  gender markers for transgender people born in Ohio harms transgender individuals.

         3.      I prepared this report to set forth the opinions I may express at trial and the basis

  for my opinions. I have not examined the Plaintiffs in this case. The opinions expressed in this

  report are based on the information that I have reviewed to date, which includes the Complaint,

  the report of Randi Ettner, PhD, and the report of Quentin Van Meter, M.D. I reserve the right to

  revise and supplement the report if any new information becomes available in the future. My

  opinion is based on my clinical experience, professional knowledge, and review of relevant

  research. A bibliography is attached as Exhibit B.
Case: 2:18-cv-00272-MHW-CMV Doc #: 69-7 Filed: 01/16/20 Page: 3 of 32 PAGEID #: 2780




           4.     In the last four years, I have testified as an expert at trial or by deposition in the

  following cases: Corbitt v. Taylor, 2:18-CV-91-MHT-GMB (M.D. Ala. filed Feb. 6, 2018);

  Edmo v. Idaho Department of Correction, 358 F. Supp. 3d 1103 (D. Idaho 2018); Keohane v.

  Jones, 328 F. Supp. 3d 1288 (N.D. Fl. 2018); and Cruz v. Zucker, 218 F. Supp. 3d 246 (S.D.N.Y.

  2016).

           5.     I am not being compensated for preparation of this report and will also prepare for

  deposition or trial testimony and provide deposition or trial testimony on a pro bono basis. I do

  not charge fees for travel time, but, if I do incur out-of-pocket costs to attend a deposition or a

  trial in the Litigation, Plaintiffs will reimburse me.

           II.    SUMMARY OF QUALIFICATIONS

           6.     I am a physician licensed in California. I received my medical degree from the

  University of North Carolina School of Medicine in 1998 and completed my residency and chief

  residency in emergency medicine at Kings County Hospital in Brooklyn, New York.

           7.     Since 2005, I have worked as an Emergency Medicine physician at Sutter Davis

  Hospital and served as a primary care physician at Lyon-Martin Health Services (“Lyon-

  Martin”) in San Francisco. At Lyon-Martin, I have provided primary care and transition-related

  care to more than 400 transgender patients. I provide medical assessments including the

  diagnosis of Gender Dysphoria, initiate and monitor hormonal treatment, and refer for mental

  health treatments. I also determine whether and when patients are appropriate for referral for sex

  reassignment surgeries, provide pre-operative preparation and clearance, and provide post-

  operative care in consultation with the appropriate surgeon. I also provide supervision to Nurse

  Practitioners and Physician Assistants treating transgender patients at Lyon-Martin. Lyon-Martin

                                                     2
Case: 2:18-cv-00272-MHW-CMV Doc #: 69-7 Filed: 01/16/20 Page: 4 of 32 PAGEID #: 2781




  is an historically LGBT clinic that has been serving transgender patients for over 30 years. Lyon-

  Martin is also one of just a handful of sites in the United States that trains medical students,

  residents, and fellows to provide transgender primary care, and I have been a primary clinical

  instructor for these trainees. I have provided extensive clinical instruction to over 100 trainees

  during this time.

             8.        I also serve as a lead clinician consultant for TransLine,1 a national transgender

  medical consultation service for clinicians needing expert advice about the care of their

  individual patients. I am a member of the World Professional Association for Transgender

  Health (WPATH).

             9.        I have presented lectures and grand rounds on transgender health issues at

  numerous medical school and residency programs throughout the United States as well as

  national and international conferences. I have also co-authored numerous publications addressing

  transgender health, including professional journal articles and chapters and sections in

  professional texts, and publications aimed at the transgender community itself.

             10.       A copy of my Curriculum Vitae is attached as Exhibit A.

             III.      TERMINOLOGY

             11.       In this report, I will use a number of terms that are important to understand my

  rebuttal to the opinions offered by Dr. Van Meter in this case. These include the following:

             12.       Gender Dysphoria (GD), like Depression, is both a diagnosis and the

  predominant symptoms of that diagnosis. The symptom of gender dysphoria is the psychological




  1
      TransLine. (n.d.). Retrieved from http://project-health.org/transline/.
                                                                3
Case: 2:18-cv-00272-MHW-CMV Doc #: 69-7 Filed: 01/16/20 Page: 5 of 32 PAGEID #: 2782




  distress one feels when there is a conflict between, on the one hand, one’s internal gender

  identity, and on the other, one’s physical characteristics and perception and treatment by others

  in society. Like depression, this can range from being mild to severe emotional distress.

            13.      Gender Identity Disorder (GID) is the prior name for what is now called

  Gender Dysphoria. This change was first recognized in the American Psychiatric Association’s

  Diagnostic and Statistical Manual of Mental Disorders – Fifth Edition (“DSM-5”) and the DSM-

  4 versions used GID. I may use the terms GD and GID roughly interchangeably, though

  generally GID is used for older medical records and discussion.

            14.      Gender Identity is the internal sense of oneself as, for example, being a male or

  female.

            IV.      BACKGROUND ON GENDER DYSPHORIA

            15.      Gender Dysphoria (GD) is a medical condition in the DSM-5. Individuals with

  Gender Dysphoria experience incongruence between their gender identity and birth-assigned sex,

  and experience distress as a result. This diagnosis was previously referred to as Gender Identity

  Disorder (GID).

            16.      The diagnostic criteria for Gender Dysphoria in the DSM-5 for adults and

  adolescents are twofold:

                  a. A marked incongruence between one’s experiences/expressed gender and

                     assigned gender, of at least six months’ duration, as manifested by at least two of

                     the following:




                                                      4
Case: 2:18-cv-00272-MHW-CMV Doc #: 69-7 Filed: 01/16/20 Page: 6 of 32 PAGEID #: 2783




                       i. A marked incongruence between one’s experienced/expressed gender and

                          primary and/or secondary sex characteristics (or in younger adolescents,

                          the anticipated secondary sex characteristics).

                      ii. A strong desire to be rid of one’s primary and/or secondary sex

                          characteristics because of a marked incongruence with one’s

                          experienced/expressed gender (or in younger adolescents, a desire to

                          prevent the development of the anticipated secondary sex characteristics).

                     iii. A strong desire for the primary and/or secondary sex characteristics of the

                          other gender.

                     iv. A strong desire to be of the other gender (or some alternative gender

                          different from one’s assigned gender).

                      v. A strong desire to be treated as the other gender (or some alternative

                          gender different from one’s assigned gender).

                     vi. A strong conviction that one has the typical feelings and reactions of the

                          other gender (or some alternative gender different from one’s assigned

                          gender).

               b. The condition is associated with clinically significant distress or impairment in

                  social, occupational, or other important areas of functioning.

         17.      Individuals with Gender Dysphoria, if not treated, often suffer clinically

  significant emotional distress, including depression or suicidal thoughts, and/or impairment of

  functioning in their daily lives. Without appropriate treatment, a significant proportion (30-40%)

  become suicidal, with many attempting and completing suicide.

                                                    5
Case: 2:18-cv-00272-MHW-CMV Doc #: 69-7 Filed: 01/16/20 Page: 7 of 32 PAGEID #: 2784




         18.      The accepted medical protocols for treatment of people with Gender Dysphoria

  involve both social and medical interventions to assist patients to live in accordance with their

  gender identity. The widely accepted standards of care in the U.S. and internationally are

  published by the World Professional Association for Transgender Health (“WPATH”). WPATH

  is an international not-for-profit organization that held its first international symposium in 1969

  and published its initial standards of health care for transgender individuals in 1979. As the

  American Medical Association has stated, the medical community recognizes the WPATH

  Standards of Care as the standards of care for treating gender dysphoria. Social transition is the

  process by which the patient begins living their life authentically in the gender role that

  corresponds with their gender identity. This typically involves adopting a new name, changing

  name and gender markers on identity documents, dressing and grooming appropriate to the

  patient's gender identity, using pronouns and other markers of their gender, and using restrooms

  and other sex-segregated spaces congruent with their gender identity.

         19.      In contradistinction to the mainstream social and medical interventions to assist

  patients with Gender Dysphoria to live in accordance with their gender identity, attempts to

  change an individual’s gender identity are ineffective, dangerous, and medically both unorthodox

  and unsound.

         V.       OPINIONS

               a. Sex and Gender Identity

         20.      Gender identity is the internal sense of oneself as, for example, male or female,

  and arises from the central nervous system. Sex is the biological characteristics of an individual

  or organism that place it along a spectrum or in discreet categories including male and female.

                                                    6
Case: 2:18-cv-00272-MHW-CMV Doc #: 69-7 Filed: 01/16/20 Page: 8 of 32 PAGEID #: 2785




  While there is a great variation in sex in other organisms (for example, the well-known

  haplodiploidy in bees), in humans, the majority of people fall into one of two categories: male

  and female.

          21.    From a clinical and basic scientific perspective, sex is determined by numerous

  biological characteristics which include sex chromosomal type, in humans presence of the

  SRY-gene, hormonal milieu and sexual characteristics produced by this hormonal milieu (e.g.,

  external genitalia or secondary sex characteristics), size of gametes produced (generally large

  for female, small for male), gender identity (which is biologically based and determined by

  many factors including genetics and in utero environment including the hormonal milieu as

  above), and gonad type (testes, ovaries, or other variants). While we can describe these

  biological characteristics as different categories, these often have strong but not absolute

  influence on the others. For example, the SRY gene is generally found on the Y chromosome,

  but rarely this can be translocated to the X chromosome leading to an XX fetus that develops in

  every other way along the typical male fashion.

          22.    In the majority (at least 95%) of people, sex is correctly assigned at birth based

  on a cursory examination of the genitals by a pediatrician, family practitioner, or delivering

  obstetrician or midwife. This determination, which is recorded on the birth certificate as sex, is

  in most cases correct and reflects a congruence of most or all of the characteristics that make up

  sex. However, in a minority of cases these determinations are either incorrect or may not be

  initially recorded at all due to notably atypical genitalia (medically referred to as “ambiguous

  genitalia”).

          23.    Cases where sex is not initially recorded are because of sufficiently visibly

                                                    7
Case: 2:18-cv-00272-MHW-CMV Doc #: 69-7 Filed: 01/16/20 Page: 9 of 32 PAGEID #: 2786




  obvious atypical genitalia and are generally referred to specialists for a more thorough

  diagnostic evaluation. These infants are a subset of those who have Disorders of Sexual

  Development (“DSD”). Some children with DSDs have atypical genitalia and are generally

  identified at birth, while others may have genitalia that appear sufficiently male or female

  typical that they are not identified by genital examination at birth.

          24.     Cases where the initially recorded sex is incorrect may include both transgender

  individuals (most of whom, before treatment, meet the DSM-5 diagnostic criteria for gender

  dysphoria) and people with DSDs who do not have sufficiently abnormal genitalia as to be

  identified at birth.

          25.     As noted above, sex is a characteristic determined by numerous biological

  characteristics of an individual. In cases where they are incongruent, of these many biological

  characteristics the single most important characteristic for identifying sex in an individual

  human being is their gender identity, which is determined by both genetics and early

  environment (including prenatal hormonal milieu).

          26.     Gender identity is the most important biologic determinant of overall sex (in

  transgender people and those with DSDs). This concept is accepted broadly in the medical

  community. This is reflected by the fact that people whose gender identity is incongruent with

  other sex characteristics (including external genitals which generally determine sex assigned at

  birth) are diagnosed with gender dysphoria and are prescribed treatment by the medical

  community for hormonal, surgical, and social transition. This is supported by major medical

  organizations including the American Medical Association, the American College of

  Obstetricians and Gynecologists, the Endocrine Society, the American Academy of Family

                                                    8
Case: 2:18-cv-00272-MHW-CMV Doc #: 69-7 Filed: 01/16/20 Page: 10 of 32 PAGEID #: 2787




  Physicians, the American Psychological Association, the American Psychiatric Association, the

  World Health Association, and the World Professional Association for Transgender Health.

             27.      In the case of people with DSDs (whether correctly identified at birth or not),

  the Consensus Statement Management of Intersex Disorders published in Pediatrics, the journal

  of the American Academy of Pediatrics 2 (which Dr. Van Meter incorrectly attributes to the

  Intersex Society of North America in his paragraph 17) specifically notes the frequency with

  which certain DSDs have male or female gender identity in adulthood. This varies from near

  100% certainty in some conditions, such as girls with XY chromosomes and Complete

  Androgen Insensitivity Syndrome who are almost universally reared as girls, and in whom

  virtually all identify as women in adulthood, to barely better than a coin-flip certainty in XY

  children with 5 alpha reductase deficiency. Individuals with this condition are often

  misidentified at birth as female because they have underdeveloped penises that may be

  misidentified as clitorises in infancy but that virilize at puberty. Sixty percent of these

  individuals live as males in adulthood.

             28.      The above examples illustrate that even in humans who are commonly thought

  to be either male or female, there are many people, both transgender and those with DSDs, who

  do not fit into these binary classifications. From a biological perspective, sex is better

  understood as a spectrum in which there are a number of biological characteristics that range

  from male typical to female typical. Most individuals will have alignment of these

  characteristics in a largely male or female typical development.

             29.      The single most important determinant of sex is the patient’s gender identity.


  2
      Lee, P. A., et al. (2006). Consensus statement on management of intersex disorders. Pediatrics, 118(2), e488-e500.
                                                             9
Case: 2:18-cv-00272-MHW-CMV Doc #: 69-7 Filed: 01/16/20 Page: 11 of 32 PAGEID #: 2788




  For individuals who meet the diagnostic criteria for gender dysphoria (whether or not they have

  a DSD), it is the well accepted standard of care to provide these patients with individualized

  care that, depending on the needs of the individual, may include medical, surgical, and social

  treatment that diminish both their gender dysphoria and the well-known associated psychiatric

  morbidity such as depression, anxiety, suicide attempts, and suicide completions. Social

  treatments include supporting patients with social transition by providing medical information

  to agencies issuing identity documents such as drivers’ license, passport, and birth certificates

  where required to change the gender marker to reflect the patient’s gender identity.

           30.      Identity documents that are congruent with a patient’s gender identity have

  significant clinical benefits. A 2015 study demonstrated that having one or more identity

  documents concordant with gender identity was statistically significantly associated with

  reduced suicidal ideations and attempts. Based on this study’s results, changing 1000 identity

  documents would prevent 90 episodes of suicidal ideation and 20 suicide attempts over the

  course of one year.3

           31.      This study correlates with my clinical experience treating hundreds of patients

  with gender dysphoria over the course of nearly one and a half decades. Congruent identity

  documents diminish dysphoria, anxiety, and depression. They improve social function and

  ability of patients to have normal functional lives. For example, without identity documents,

  my patients have reported that they have been unable to or limited in their ability to apply for



  3
    Bauer, G. R.,et al. (2015). Intervenable factors associated with suicide risk in transgender persons: a
  respondent driven sampling study in Ontario, Canada. BMC public health, 15(1), 525, available at
  https://bmcpublichealth.biomedcentral.com/articles/10.1186/s12889-015-1867-2.

                                                            10
Case: 2:18-cv-00272-MHW-CMV Doc #: 69-7 Filed: 01/16/20 Page: 12 of 32 PAGEID #: 2789




  work, use a credit or bank card, apply to college, fill prescriptions, travel by plane domestically

  or internationally, rent a car, vote, serve on a jury, and obtain public services and benefits

  including homeless shelter placement. My patients have reported that attempts to undertake

  these mundane tasks have resulted in harassment or physical violence. They have also reported

  that they have withdrawn from these and other activities that may require use of identity

  documents due to fear of harassment and violence.

          32.      Thus, in addition to the purely scientific mandate that gender identity is the

  appropriate, determinative factor for selecting male or female gender markers on identity

  documents, there is a clinical imperative that gender identity be used to make that

  determination.

          33.      Transgender men with or without DSDs should be identified as men for the

  purposes of all identity documents including birth certificate. Transgender women with or

  without DSDs should be identified as women for the purposes of their identity documents

  including their birth certificate.

                b. Medical Community Norms for Recognizing and Discussing Gender

                       i. Dr. Van Meter

          34.       Dr. Van Meter’s report contains a number of errors and offers conclusions that

  are not only wrong but in opposition to generally recognized understanding of sex, gender,

  gender dysphoria, and DSDs by the broader medical community.

          35.      In paragraph 16, Dr. Van Meter states “These aberrations of normal

  development are responsible for what we classify as Disorders of Sexual Differentiation

  (DSDs) and they represent a very small fraction of the human population. The incidence of

                                                    11
Case: 2:18-cv-00272-MHW-CMV Doc #: 69-7 Filed: 01/16/20 Page: 13 of 32 PAGEID #: 2790




  such circumstances occurs in 1:4500 to 1:5500 births.” He cites a paper4 which states clearly

  that this number (1:4500 to 1:5500) represents the portion of DSDs that have sufficiently

  atypical genitalia at birth such that a physician, midwife, or nurse facilitating delivery are

  unable to assign sex based on a visual inspection of the newborn’s genitalia, and notes that this

  is an estimate. “There are no clear estimates of the incidence of subjects presenting with

  atypical genitalia at birth, and only a proportion of them present a major challenge regarding

  male or female assignment. However, it has been estimated to be approximately 1 in 4,500-

  5,500.” The paper goes on to cite the incidence of other DSDs such as Kleinfelters syndrome

  (infants born with 3 sex chromosomes: XXY) as 1:500-1:1000.

          36.      In paragraph 19, Dr. Van Meter states, “DSD patients are not ‘transgender’; they

  have an objective, physical, medically verifiable, physiologic condition. Transgender people

  generally do not have intersex conditions or any other verifiable physical anomaly. People who

  identify as ‘feeling like the opposite sex’ or ‘somewhere in between’ do not comprise a third

  sex. They remain biological men or biological women as determined by their chromosomes and

  sex at birth.” Dr. Van Meter is wrong that these are mutually exclusive categories. While there

  are many people with DSDs who are not transgender and do not have gender dysphoria and

  many transgender people who do not have a diagnosable DSD (based on the current limitations

  of the diagnostic ability of medicine), Dr. Van Meter oversimplifies and exaggerates this

  distinction. Counting those I have diagnosed primarily and those presenting with a prior

  diagnosis of a DSD, I have personally treated more than 20 patients who both had gender


  4
   Lee, P. A., et al. (2016). Global disorders of sex development update since 2006: perceptions, approach and care.
  Hormone research in paediatrics, 85(3), 158-180, available at:
  https://www.karger.com/Article/FullText/442975/27603905.
                                                          12
Case: 2:18-cv-00272-MHW-CMV Doc #: 69-7 Filed: 01/16/20 Page: 14 of 32 PAGEID #: 2791




  dysphoria and a DSD. In the DSM-5, having a DSD does not exclude a patient from being

  diagnosed with gender dysphoria.

           37.      Gender identity is an immutable characteristic in adolescents and adults, and not

  merely “feeling like the opposite sex” as Dr. Van Meter suggests. As discussed above, attempts

  to alter a patient’s gender identity are harmful and ineffective, and the clinical benefits of

  recognizing a patient’s gender identity are profoundly beneficial. A biological origin of

  transgender identity is supported by scientific evidence including a significant heritability

  demonstrated by a higher concordance of gender dysphoria among identical rather than

  fraternal twins5 and gene mutations associated with gender dysphoria in transgender men and

  women. 6 However, scientific recognition of the complex biological nature of gender identity

  does not imply that we currently have a simple blood test or imaging study that will diagnose

  patients with gender dysphoria. The current best clinical diagnostic indicator of gender

  dysphoria is evaluation by a licensed health care professional who assesses the patient’s gender

  identity.7

           38.      In paragraph 24 Dr. Van Meter states, “Gender incongruity occurs in 0.001% of

  biological females and 0.033% of biological males.” To support this, he cites an article by Eric


  5
    Coolidge, F. L., et al. (2002). The heritability of gender identity disorder in a child and adolescent twin sample.
  Behavior genetics, 32(4), 251-257; Diamond, M. (2013). Transsexuality among twins: identity concordance,
  transition, rearing, and orientation. International Journal of Transgenderism,14(1), 24-38.
  6
    Henningsson, S., et al. (2005). Sex steroid-related genes and male-to-female transsexualism.
  Psychoneuroendocrinology, 30(7), 657-664; Bentz, E. K., et al. (2008). A polymorphism of the CYP17 gene related
  to sex steroid metabolism is associated with female-to-male but not male-to-female transsexualism. Fertility and
  sterility, 90(1), 56-59; Hare, L., et al. (2009). Androgen receptor repeat length polymorphism associated with male-
  to-female transsexualism. Biological psychiatry, 65(1), 93-96.
  7
    However, there is no demonstrated clinical benefit to requiring medical documentation to update the sex
  designation on an identity document. An opportunity for the individual to attest to their own gender identity is, in
  my opinion, the most clinically appropriate policy for sex designations on identity documents because it minimizes
  unnecessary delay to a potentially life-saving intervention.
                                                           13
Case: 2:18-cv-00272-MHW-CMV Doc #: 69-7 Filed: 01/16/20 Page: 15 of 32 PAGEID #: 2792




  Seaborg in Endocrine News. 8 The citation does not mention incidence at all. Numerous studies

  demonstrate a higher incidence than Dr. Van Meter suggests.9 Prevalence of transgender people

  is an evolving number. For example, a 2016 systematic review and meta-analysis of worldwide

  studies ranging including Iran, Taiwan, Japan, multiple European countries, Australia, Iceland,

  and the United States showed that overall the rate of receiving a transgender specific diagnosis

  (such as gender dysphoria or GID in older studies), was 6.8/100,000 or 0.068%. However, this

  meta-analysis spanned studies from 1968-2014 and the authors note that the prevalence has

  significantly increased in later studies. Moreover, in this same meta-analysis, in population

  studies (from 2010 to 2015), assessing for transgender identity, demonstrated a prevalence of

  355/100,000 or 0.35% of the total population.

          39.      In paragraphs 31-34, Dr. Van Meter makes clinical pronouncements and

  assumptions about the plaintiffs that I do not believe are supported by the clinical information

  that he states he has reviewed. While it is reasonable to assume that since Ms. Rey’s, Ms.

  Breda’s, and Ms. Doe’s birth certificates list them as male, that their genitals at birth most

  likely appeared to be male, and that Mr. Argento’s similarly likely appeared to be female, it is

  inappropriate to assume their karyotype (the 23 pairs of chromosomes in a typical human cell,

  with one pair isolated as “sex chromosomes”—typically either an XX pairing or an XY pairing)

  based on only knowing the sex recorded on their birth certificate. A 2011 study of karyotypes

  in transgender patients found that the rate of abnormal karyotypes was 3.2% among transgender




  8
   Seaborg, E. About-Face, Endocrine News (May 2014), https://endocrinenews.endocrine.org/may-2014-about-face/.
  9
   Collin, L., et al. (2016). Prevalence of transgender depends on the “case” definition: A systematic review. J. Sex.
  Med., 13(4), 613-626.
                                                          14
Case: 2:18-cv-00272-MHW-CMV Doc #: 69-7 Filed: 01/16/20 Page: 16 of 32 PAGEID #: 2793




  women. 10 This is compared to about 0.5% in the normal population. The authors of this study

  concluded that karyotyping transgender patients is not clinically supported and I concur, as it

  rarely provides clinically useful information. However, knowing that transgender people have a

  higher percentage of chromosomal abnormalities, I would never state, as Dr. Van Meter did,

  that “I can conclude that Ray’s chromosomes are, and have always been, XY.”

          40.      In summary, Dr. Van Meter’s views expressed in his declaration oversimplify

  the current scientific and medical understanding of sex and gender. His views about the sex of

  transgender people are highly unorthodox within the community of clinicians that treat

  transgender patients and scientists who perform research in this area. Moreover, his conclusions

  about identity document changes—in this case Ohio birth certificates—place patients’ health

  and welfare at risk and run contrary to the day-to-day treatments provided to patients by their

  treating clinicians, which includes assistance with social transition and the change of identity

  documents to accurately reflect the patient’s sex. He makes assumptions and diagnostic

  pronouncements about the plaintiffs that are not supported by the data he reports to have

  reviewed. He makes unsupported claims of much lower prevalence of both DSDs and gender

  dysphoria than the currently accepted prevalence rates.

                       ii. American College of Pediatricians

          41.      The American Academy of Pediatrics (“AAP”) is the largest professional

  organization of pediatricians in the United States with 67,000 members, 45,000 of which are

  board certified by the American Board of Pediatrics.11 AAP has issued 179 policy statements


  10
     Inoubli, A., et al. (2011). Karyotyping, is it worthwhile in transsexualism? J. Sex. Med., 8(2), 475-478.
  11
     About the American Academy of Pediatrics, https://www.healthychildren.org/English/Pages/About-AAP.aspx,
  (last visited July 30, 2019).
                                                        15
Case: 2:18-cv-00272-MHW-CMV Doc #: 69-7 Filed: 01/16/20 Page: 17 of 32 PAGEID #: 2794




  covering topics including: car seats, asthma treatment, school start times, vaccination,

  intravenous fluids, summer camps, water safety, children with special needs, radiation

  emergencies, health insurance, cleft lip, palliative care, sepsis in neonates, teen drivers,

  hypertension, pain assessment, breastfeeding, impacted earwax, and one entitled “Ensuring

  Comprehensive Care and Support for Transgender and Gender-Diverse Children and

  Adolescents.”

          42.      Contrary to the AAP, the American College of Pediatricians (“ACPeds”) is a

  designated anti-LGBT hate group by the Southern Poverty Law Center which describes ACPedse

  as “a fringe anti-LGBT hate group that masquerades as the premier U.S. association of

  pediatricians to push anti-LGBT junk science, primarily via far-right conservative media and

  filing amicus briefs in cases related to gay adoption and marriage equality.”12

          43.      In contrast to the AAP’s 67,000 members, ACPeds has, by its own claim, 500

  members.

          44.      The ACPeds has 41 policy statements, a disproportionate number having to do

  with LGBT issues, which, in all cases, run contrary to currently accepted mainstream clinical

  practice and the policy statements of legitimate medical organizations. For example, the

  ACPeds’s policy “Psychotherapy for Unwanted Homosexual Attraction Among Youth” supports

  reparative therapy in gay and lesbian children, a practice that has been discredited by research as

  junk science that can cause irreparable damage to children, been condemned by the AAP, the

  AMA, both APAs, and has also been outlawed in a number of states and municipalities due to


  12
    Southern Poverty Law Center. American College of Pediatricians. https://www.splcenter.org/fighting-
  hate/extremist-files/group/american-college-pediatricians (last visited July 30, 2019).

                                                        16
Case: 2:18-cv-00272-MHW-CMV Doc #: 69-7 Filed: 01/16/20 Page: 18 of 32 PAGEID #: 2795
Case: 2:18-cv-00272-MHW-CMV Doc #: 69-7 Filed: 01/16/20 Page: 19 of 32 PAGEID #: 2796




                 Exhibit A
                Dr. Ryan Nicholas Gorton, M.D. CV
Case: 2:18-cv-00272-MHW-CMV Doc #: 69-7 Filed: 01/16/20 Page: 20 of 32 PAGEID #: 2797



                               Ryan Nicholas Gorton, MD, DABEM
                                   901 Douglass Ave, Davis CA 95616
                                        (504) 261-8379 (mobile)
                                         (530) 297-7880 (home)
                                         nickgorton@gmail.com

     Professional Practice

     February 2005 – Current        Emergency Medicine Physician
                                    Sutter Davis Hospital
                                    Davis, CA

     July 2002 – February 2005      Emergency Medicine Physician
                                    St Tammany Parish Hospital
                                    Covington, LA

     Professional Practice: Volunteer Activities

     March 2005 – Current           Primary Care Provider and Clinical Instructor
                                    Lyon-Martin Health Services
                                    San Francisco, CA.

     August 2005 – February 2006    Acting Medical Director
                                    Lyon-Martin Health Services
                                    San Francisco, CA.

     September 2008 – Current       Executive Committee Member and Lecturer
                                    Project HEALTH ​http://www.project-health.org/
                                    San Francisco, CA.

     January 2011 – Current         Lead Clinician TransLine National Clinical Consultation Line

     Medical-Legal Consultant:     Sylvia Rivera Law Project, New York, NY
                                   Lambda Legal Defense and Education Fund, Inc., New York, NY
                                   Transgender Law Center, San Francisco, CA
                                   National Center for Lesbian Rights. San Francisco, CA
                                   Northwest Justice Project, Seattle, WA
                                   The Legal Aid Society, New York, NY
                                   National Center for Transgender Equality, Washington, DC
                                   TGI Justice Project, Oakland, CA.
                                   ACLU Florida

     Post Graduate Training

     June 2001 – June 2002          Chief Resident, Department of Emergency Medicine
                                    Kings County Hospital Center/SUNY Downstate
                                    Brooklyn, NY
Case: 2:18-cv-00272-MHW-CMV Doc #: 69-7 Filed: 01/16/20 Page: 21 of 32 PAGEID #: 2798



     July 1998 – June 2002          Emergency Medicine Residency
                                    Kings County Hospital Center/SUNY Downstate
                                    Brooklyn, NY
     Education

     August 1994 – May 1998         Doctor of Medicine
                                    University of North Carolina School of Medicine
                                    Chapel Hill, NC

     August 1988 – August 1991      Bachelor of Science in Biochemistry, Summa Cum Laude
                                    North Carolina State University
                                    Raleigh, NC
     Professional Affiliations

     World Professional Association for Transgender Health (formerly HBIGDA)
                 ◆ Transgender Medicine and Research Committee
                 ◆ Institutionalized Persons Committee
     University of California at San Francisco Center of Excellence for Transgender Health
                 ◆ Medical Advisory Board 2010-2013 (during development of original Primary Care
                     Protocols)
     American Medical Association
                 ◆ GLBT Advisory Committee 2009-2011
     Gay and Lesbian Medical Association
                 ◆ LGBT Medical Experts Panel


     Licensure/Certification

     Nov 2003 – Present             Diplomate American Board of Emergency Medicine
     Nov 2004 – Present             CA State Medical License A89440
     Feb 2002 – 2009                LA State Medical License 14466R
     June 2001 – 2010               NY State Medical License 221808

     Publications and Papers


                    Gorton, R, and Berdahl, C. ​Improving the Quality of Emergency Care for
                                    Transgender Patients. Annals of emergency medicine.​ 71(2):
                                    189-192. 2018.

                    Gorton, R, and Erickson-Schroth, L. ​Hormonal and Surgical Treatment Options for
                                    FTMs​. Psychiatric Clinics of North America. Psychiatric Clinics of
                                    North America. 40(1): 79-97. 2017.

                    Gorton, R, and Jaffe, J.M., ​Transline Medical Consultation Service: Four Years of
                                    Clinician Support.​ USPATH Poster Presentation: February, 2017.

                    Ingram, N., Pratt V., and Gorton, R. ​Counting trans* patients: A Community
                                    Health Center Case Study​. TSQ: Transgender Studies Quarterly.
Case: 2:18-cv-00272-MHW-CMV Doc #: 69-7 Filed: 01/16/20 Page: 22 of 32 PAGEID #: 2799



                                 2(1): 136-147. 2015.

                 Gorton, R and Grubb, M. (2014), General, Sexual, and Reproductive Health In
                                Erickson-Schroth, L (Ed) ​Trans Bodies, Trans Selves: A Resource
                                for the Transgender Community​. New York, NY: Oxford
                                University Press.

                 Gorton R. Transgender as Mental Illness: Nosology, Social Justice, and the
                                Tarnished Golden Mean. In Stryker S and Aizura A (Eds.), ​The
                                Transgender Studies Reader, Vol 2.​ New York, NY Taylor and
                                Francis. 2013.

                 Ehrbar R, Gorton R, and Winters K. Sugerencias para la revisión de los
                                diagnósticos relacionados con el genero en el DSM y el CIE. In
                                Miquel Missé and Gerard Coll-Planas (Eds.), ​El Género
                                Desordenado - Críticas en torno a la patologización de la
                                transexualidad.​ Madrid: EGALES. 2010.

                 Ehrbar R, and Gorton R. ​Exploring Provider Treatment Models in Interpreting the
                                Standards of Care.​ International Journal of Transgenderism,
                                12(4):198-210. 2010.

                 Pittsburgh Transgender Health Research Summer Institute: ​A Review and Guidance
                                 for Future Research—Proceedings from the Summer Institute at
                                 the Center for Research on Health and Sexual Orientation,
                                 University of Pittsburgh t.​ International Journal of Transgenderism,
                                 12(4):211-229. 2010.

                 Haraldsen I, Ehrbar R, Gorton R, and Menvielle E. ​Recommendations for Revision
                                 of the DSM Diagnosis of Gender Identity Disorder in Adolescents.
                                 International Journal of Transgenderism, 12(2):75-79. 2010.

                 Gorton R. ​Transgender Health Benefits: Collateral Damage in the Resolution of
                                 the National Health Care Financing Dilemma​. Sexuality Research
                                 and Social Policy: Journal of NSRC. 4(4):81-91. Dec 2007.

                 Gorton R. ​Health Care and Insurance Issues for Transgender Persons.
                                 American Family Practitioner. 74(12):2022. December 2006.
                                 http://www.aafp.org/afp/20061215/letters.html

                 Gorton R. ​Current Summary of the Medical Knowledge Base and Current
                                Clinical Standards Surrounding the Treatment of Patients with
                                Gender Identity Disorder. ​Report prepared for the Lambda Legal
                                Defense Fund. May 2005.

                 Gorton R, Buth J, and Spade D. ​Medical Therapy and Health Maintenance for
                                Transgender Men: A Guide For Health Care Providers.
                                Lyon-Martin Women's Health Services. San Francisco, CA. 2005.
Case: 2:18-cv-00272-MHW-CMV Doc #: 69-7 Filed: 01/16/20 Page: 23 of 32 PAGEID #: 2800



                                   ISBN 0-9773250-0-8 (​www.nickgorton.org​)

                   Gorton R. ​A Critical Analysis of the Hayes Report: "Sex Reassignment Surgery and
                                   Associated Therapies for Treatment of GID."​ Report prepared for
                                   the Lambda Legal Defense Fund. May 2005.

                   Greenberg's Text Atlas of Emergency Medicine,​ Michael Greenberg Ed. Lippincott
                                  Williams & Wilkins. ISBN 0-7817-4586-1 2004. Contributing
                                  Author: Chapter 4 – Eyes/Ophthalmic.

                   Gorton R. “Toward a Resolution of GID, the Model of Disease, and the
                                 Transgender Community.” MAKE. March 2005.
                                 http://www.makezine.org/giddisease.htm

                   Sinnert R, et al, Gorton R. “The ratio of ionized calcium to magnesium modifies
                                     the bronchodilatory effects of magnesium therapy in acute
                                     asthma.” Aced Emerg Med 2002 9(5) 436-437.

                   Morris D, Rosamond W, Hinn A, Gorton R. “Time delays in accessing stroke care
                                 in the emergency department.” Acad Emerg Med 1999 Mar; 6(3)
                                 218-23.

                   Rosamond W, Gorton R, Hinn A, Hohenhaus S, Morris D. “Rapid response to
                                stroke symptoms: the Delay in Accessing Stroke Healthcare
                                (DASH) study.” Acad Emerg Med 1998 Jan; 5(1) 45-51.

     Selected Conference Presentations and Invited Talks

                   Gorton, R. Genital Gender Affirming Surgery for the Transgender Patient: A
                           Didactic and Hands-on Fresh Cadaver-Based Course: “Hormone
                           Replacement for Transgender Patients”. American Urological Association
                           2018. San Francisco, CA. May, 2018.

                   Gorton, R, Jaffe, JM, Tescher, J, and Baker, K. “Mini-Symposium: As California
                           Goes, So Goes the Nation (Hopefully)”. USPATH. February, 2017.

                   Gorton, R. Sessuion Moderator. USPATH Symposium. San Francisco CA.
                           February, 2017.

                   Gorton, R. “Acute and Long Term Complications of Silicone Pumping: Primary,
                           Secondary, and Tertiary Prevention”. WPATH Symposium. Amsterdam,
                           The Netherlands. June, 2016.

                   Gorton, R, Ettner, R, Brown, G, Bermudez, F, Orthwein, J and Mazur, T. “Orange
                           isn’t the New Black (Yet)”. WPATH Symposium. Amsterdam, The
                           Netherlands. June, 2016.

                   Gorton R. “Transgender Patient Care in the Emergency Department”. American
Case: 2:18-cv-00272-MHW-CMV Doc #: 69-7 Filed: 01/16/20 Page: 24 of 32 PAGEID #: 2801



                        Academy of Emergency Medicine Scientific Assembly. Las Vegas,
                        Nevada. February 2016.

                 Gorton R. “Transgender Patients in the Emergency Department”. Stanford
                        University Department of Emergency Medicine SimWars. Stanford, CA.
                        February 2016.

                 Gorton R. “History of Transgender Medicine”. UCSF School of Medicine
                        Transgender Health elective. San Francisco, CA. February 2016.

                 Gorton R. “Free Silicone Complications and Management”. National Transgender
                        Health Summit. Oakland, CA. April 2015.

                 Gorton R. “History of Transgender Medicine”. UCSF School of Medicine
                        Transgender Health elective. San Francisco, CA. March 2015.

                 Gorton R. “Transgender Healthcare”. UC Davis School of Medicine. Sacramento,
                 CA.
                        December 2015.

                 Gorton R. “Engaging and Retaining Transgender Patients in Ongoing Primary
                        Care”. National Association of Community Health Centers Health Institute
                        and Expo. San Diego, CA. August 2014.

                 Gorton R. “Sexual and Reproductive Health: A Focus on Transgender Patients”.
                        California Family Health Council. Webinar. March 2014.

                 Gorton, R, Green, J and Tescher, J. “California Dreaming: Two Decades of Change
                         in Health Insurance Law and Policy”. WPATH Symposium. Bangkok,
                         Thailand. February, 2014.

                 Gorton, R and Chung, C. “From Grassroots Health Advocacy to Expanding
                         Clinician Competency: Project HEALTH (Harnessing Education,
                         Advocacy & Leadership for Transgender Health)”. WPATH Symposium.
                         Bangkok, Thailand. February, 2014.

                 Gorton, R and Tescher, J. “Minding the Gap: Development and Implementation of
                         a Clinical Rotation in Transgender Health”. WPATH Symposium.
                         Bangkok, Thailand. February, 2014.

                 Gorton R and Keenan C. “LGBT Sexual and Reproductive Health Issues”.
                        California Family Health Council Women's Health Update. San Francisco,
                        CA. April, 2013.

                 Gorton R. “Transgender Medicine”. California AHEC Webinar. San Francisco,
                        CA. April, 2013.

                 Gorton R. “Transgender Aging Issues”. Institute on Aging Conference on LGBT
Case: 2:18-cv-00272-MHW-CMV Doc #: 69-7 Filed: 01/16/20 Page: 25 of 32 PAGEID #: 2802



                        Aging. San Francisco, CA. November, 2012.

                 Gorton R and Branning N. “Transgender Primary Care”. California Academy of
                        Physician Assistants Annual Conference. Palm Springs, CA.
                        October, 2012.

                 Gorton R. “Primary care and Hormonal Treatment for Transgender Clients”.
                        Samuel Merritt​ University. Oakland, CA. June 2012.

                 Gorton R. “Primary care and Hormonal Treatment for Transgender Clients” Grand
                        Rounds for the VA Medical Center. San Francisco, CA. June 2012.

                 Gorton R and Wertz K. “Transgender Health Care” Webinar for the California
                        Family Health Council. San Francisco, CA. June, 2012.

                 Eichenbaum J, Gorton R and May A. “Transgender Health, the VA, and Barriers to
                        Care.” San Francisco Veterans Administration Mental Health
                        Services Grand Rounds. San Francisco, CA. May, 2012.

                 Gorton R and Wertz K. “Working With GLBT Clients” California Family Health
                        Council Webinar. Los Angeles, CA. May, 2011.

                 Gorton R. “Improving Access to Transgender Health Care: Outcomes from Project
                        HEALTH” World Professional Association for Transgender
                        Health. Atlanta, GA. September, 2011.

                 Gorton R and Wertz K. “Trailblazing for Transgender Health” Southern Comfort
                        Conference. Atlanta, GA. September, 2011.

                 Gorton R. “Nuts and Bolts of Transgender Primary Care” Gay and Lesbian
                        Medical Association Annual Conference. Atlanta, GA. September,
                                2011.

                 Gorton R. “Transgender Medicine and Cultural Competency” Kaiser Department
                        of OB/Gyn Grand Rounds. San Francisco, CA. April, 2011.

                 Gorton R. “Evidence Based Transgender Medicine” Opening Plenary UCSF
                        National Transgender Health Summit. San Francisco, CA. January,
                        2011.

                 Green J and Members of the Center of Excellence for Transgender Health Medical
                         Advisory Board. “Primary Care Protocols” Morning Plenary UCSF
                         National Transgender Health Summit. San Francisco, CA. January,
                         2011.

                 Freshel K, Gorton R, Hansom C and Barnes A. “Communities Working Together

                        to Become Culturally Competent” California State Rural Health
Case: 2:18-cv-00272-MHW-CMV Doc #: 69-7 Filed: 01/16/20 Page: 26 of 32 PAGEID #: 2803



                         Association Conference. Sacramento, CA. November, 2010.

                 Gorton R, Spade D and Wilkinson W. “Transposium: Healthcare Access and
                        Quality For Transgender Individuals” Shaking the Foundations:
                        The West Coast Conference on Progressive Lawyering, Primary
                        Care Associate Program, Stanford School of Law. Stanford CA.
                        October, 2010.

                 Gorton R. "Improving Access to Transgender Healthcare: Outcomes from Project
                        HEALTH (Harnessing Education, Advocacy, and Leadership for
                        Transgender Health)" Gay and Lesbian Medical Association Annual
                        Conference. San Diego, CA. September 2010.

                 Gorton R, Gould D and Wertz K. “Trailblazing for Transgender Health” National
                        Gay and Lesbian Task Force Creating Change Conference. March 2010.

                 Gorton R. “Grand Rounds: Transgender Medicine” Highland General Hospital
                        Department of Internal Medicine. Oakland, CA. January, 2010.

                 Gorton R. “Grand Rounds: Transgender Medicine” Kaiser Permanente Department
                        of Internal Medicine. San Francisco, CA. December, 2009.

                 Keatley J and Gorton R. “Transgender Health Care Issues in California Today”
                         Equality California and the California LGBT Legislative Caucus
                         Briefing on LGBTI Health Care Issues. Sacramento, CA.
                         December 2009.

                 Ehrbar R, Winters K, and Gorton R. “Revision Suggestions for Gender Related
                         Diagnoses in the DSM and ICD” WPATH XXI Biennial
                         Symposium. Oslo, Norway. June, 2009.

                 Gorton R. “A Place at the Table” American College Health Association Annual
                        Meeting. San Francisco, CA. May, 2009.

                 Famula M, Hall A, Pardo S, Gorton R. “Providing Trans-Specific Health Care to
                        Transgender Students in the College Setting.” American College
                        Health Association Annual Meeting. San Francisco, CA. May,
                        2009.

                 Gorton R. “Transgender Health” American Medical Student Association: Regional
                        Conference. Lubbock, TX. March, 2009.

                 Gorton R. “Medical Ethics and Evidence Based Transgender Medicine” Equality
                        and Parity II: A Statewide Action for Transgender HIV Prevention and
                 Care.
                        Los Angeles, CA, January 2009.

                 Gorton R. “Transgender Medicine 101” AMSA Regional Conference. Lubbock,
Case: 2:18-cv-00272-MHW-CMV Doc #: 69-7 Filed: 01/16/20 Page: 27 of 32 PAGEID #: 2804



                         TX. December, 2008.

                 Gorton R, Djordjevic M, and Brownstein M. “Female to Male (FTM) Health
                        Update” (Provider Session) The 7​th​ Annual Mazzoni Center Trans-Health
                        Conference. Philadelphia, PA. May 2008.

                 Gorton R. “FTM Hormones 201.” (Community Session) The 7​th​ Annual
                        Mazzoni Center Trans-Health Conference. Philadelphia, PA. May 2008.

                 Green J, Gorton R, Razza R, and Tamar-Mattis A, “Healthcare and Access Issues
                         Panel.” University of California Hastings College of the Law
                         Transposium Conference. April 2008.

                 Arkles G, Gorton R, Sanchez D, Suarez C. “Trans Issues in Health Care Panel.”
                         Harvard Law School Lambda Legal Advocacy Conference. February
                 2008.

                 Gorton N, Thaler C, and Keisling M. “Drawing the Curtain: An Overview of
                                Medical
                        Privacy Protections and Risks for Transgender Patients and Providers ”
                        WPATH Symposium, 2007, Chicago.

                 Gorton R. “Transgender Medicine 2007: A Medical Ethics and Evidence Based
                         Paradigm Shift.” (Provider Session) The 6​th​ Annual Mazzoni Center
                         Trans-Health Conference. Philadelphia, PA. April 2007.

                 Gorton R. “FTM Hormones 201.” (Community Session) The 6​th​ Annual Mazzoni
                        Center Trans-Health Conference. Philadelphia, PA. April 2007.

                 Gorton R. “Medical Ethics and Evidence Based Transgender Medicine.” FORGE
                        Forward. Milwaukee WI. March 2007.

                 Gorton R. “FTM Hormonal Treatment: Beyond 101.” FORGE Forward.
                               Milwaukee
                        WI. March 2007.

                 Gorton R. "Transgender Healthcare in 2007: Its Time to Take it Seriously."
                 Humboldt
                        State University 13​th​ Annual Diversity Conference and Education Summit.
                        Arcata CA. March 2007.

                 Spade D, Gehi P, Arkles G, and Gorton R. “Barriers to health care access for
                        transpeople.” UCLA School of Law, Williams Institute Annual Update.
                                        Los
                        Angeles, CA. February 2007.

                 Marksamer J and Gorton R. "Legal Support and Advocacy for Transgender
                       Youth and Their Families." Gay and Lesbian Medical Association Annual
Case: 2:18-cv-00272-MHW-CMV Doc #: 69-7 Filed: 01/16/20 Page: 28 of 32 PAGEID #: 2805



                             Conference. San Francisco, CA. October 2006.

                  Gorton R. “Hormone Therapy 101.” FTM-Gender Odyssey 2006. Seattle, WA.
                         September 2006.

                  Gorton R. “Hormone Therapy 201.” FTM-Gender Odyssey 2006. Seattle, WA.
                         September 2006.

                  Gorton R. “Transgender Medicine.” California Department of Health Early
                         Intervention Program Statewide Conference. May 2006.

                  Gorton R. “Primary Care and Hormonal Therapy for Transgender Males.”
                                 (Provider
                         Session) The 5​th​ Annual Mazzoni Center Trans-Health Conference.
                         Philadelphia, PA. March 2006.

                  Gorton R. “Health Maintainence for Transgender Men.” (Community Session) The
                                 5​th
                         Annual Mazzoni Center Trans-Health Conference. Philadelphia, PA.
                                        March
                         2006.

                  Gorton R. “Primary Care and Hormonal Therapy for Transgender Males.” The 23​rd
                         Annual Conference of the Gay and Lesbian Medical Association. Montreal,
                         Canada. September, 2005.

                  Spade, D, and Gorton R. “Medical-Legal Policy Update in the Quest for Trans
                                 Health
                         Care and Justice.” The 23​rd​ Annual Conference of the Gay and Lesbian
                         Medical Association. Montreal, Canada. September, 2005.

                  Arkles Z, and Gorton R. “Medical-legal Collaboration in the Quest for Trans
                                   Health
                          Care and Justice” The 19​th​ Biennial Symposium of the Harry Benjamin
                          International Gender Dysphoria Association. Bologna, Italy. April, 2005.


     Professional Advocacy

                  Supported as physician member of the American Medical Association for adoption
                                 of inclusive language for transgender people within AMA policy.
                                 “Recommendations to Modify AMA Policy to Ensure Inclusion for
                                 Transgender Physicians, Medical Students and Patients.” Accepted
                                 by the AMA Board of Delegates July 2007. See “AMA Meeting:
                                 Anti-discrimination policy extended to transgendered.” AMA
                                 News July 16, 2007.
                                 http://www.ama-assn.org/amednews/2007/07/16/prsk0716.htm​.
                                 Policy amendment available at:
Case: 2:18-cv-00272-MHW-CMV Doc #: 69-7 Filed: 01/16/20 Page: 29 of 32 PAGEID #: 2806



                                 http://www.ama-assn.org/ama1/pub/upload/mm/467/bot11a07.doc

                 Authored and proposed with Vernon A, and Maxey K. ​Resolution to amend the
                                American College of Emergency Physicians 'Code of Ethics for
                                Emergency Physicians.'​ Accepted as policy October 2005. Now
                                reads (amended language underlined): “Provision of emergency
                                medical treatment should not be based on gender, age, race,
                                socioeconomic status, ​sexual orientation, real or perceived gender
                                identity​, or cultural background.”

     Awards
                 Claire Skiffington Vanguard Award. Transgender Law Center. San Francisco, CA.
                                  2012.
Case: 2:18-cv-00272-MHW-CMV Doc #: 69-7 Filed: 01/16/20 Page: 30 of 32 PAGEID #: 2807




                 Exhibit B
         Dr. Ryan Nicholas Gorton, M.D. Bibliography
Case: 2:18-cv-00272-MHW-CMV Doc #: 69-7 Filed: 01/16/20 Page: 31 of 32 PAGEID #: 2808




                                          BIBLIOGRAPHY

  About the American Academy of Pediatrics,
  https://www.healthychildren.org/English/Pages/About-AAP.aspx, (last visited July 30, 2019).

  American Psychological Association, Task Force on Gender Identity and Gender Variance.
  (2009). Report of the Task Force on Gender Identity and Gender Variance. Washington, D.C.

  Bauer, G. R., et al. (2015). Intervenable factors associated with suicide risk in transgender
  persons: a respondent driven sampling study in Ontario, Canada. BMC public health, 15(1),
  525, available at https://bmcpublichealth.biomedcentral.com/articles/10.1186/s12889-015-
  1867-2.

  Bentz, E. K., et al. (2008). A polymorphism of the CYP17 gene related to sex steroid metabolism
  is associated with female-to-male but not male-to-female transsexualism. Fertility and sterility,
  90(1), 56-59.

  Bournes, A. (2015). Guidelines and protocols for hormone therapy and primary health care
  for trans clients. Toronto, ON: Sherbourne Health Centre.

  Byne, W. & Bradley, S. Report of the APA Task Force on Treatment of Gender Identity
  Disorder, Am J Psychiatry 169(8), August 2012, data supplement.

  Coleman, E., Bockting, W., Botzer, M., Cohen-Kettenis, P., DeCuypere, G., Feldman, J., …
  & Monstry, S. (2012). Standards of care for the health of transsexual, transgender, and
  gender-nonconforming people, version 7. International journal of transgenderism, 13(4),
  165-232.

  Collin, L., et al. (2016). Prevalence of transgender depends on the “case” definition: A
  systematic review. J. Sex. Med., 13(4), 613-626

  Coolidge, F. L., et al. (2002). The heritability of gender identity disorder in a child and
  adolescent twin sample. Behavior genetics, 32(4), 251-257

  Diamond, M. (2013). Transsexuality among twins: identity concordance, transition, rearing, and
  orientation. International Journal of Transgenderism,14(1), 24-38.

  Fraser, L., & Knudson, G.. (2017). Past and Future Challenges Associated with Standards of
  Care for Gender Transitioning Clients. The Psychiatric clinics of North America, 40(1), 15-27.

  Gorton, R.N. & Berdahl, C.T. (2018). Improving the Quality of Emergency Care for Transgender
  Patients. Annals of emergency medicine, 71(2), 189-192.

  Grant, J.M., Motter, L.A., Tanis, J., Herman, J.L., Harrison, J., & Keisling, M. (2010). National
  transgender discrimination survey report on health and health care. Washington, D.C.: National
  Center for Transgender Equality and the National Gay and Lesbian Task Force.

                                                    1
Case: 2:18-cv-00272-MHW-CMV Doc #: 69-7 Filed: 01/16/20 Page: 32 of 32 PAGEID #: 2809




  Hare, L., et al. (2009). Androgen receptor repeat length polymorphism associated with male-to-
  female transsexualism. Biological psychiatry, 65(1), 93-96.

  Hembree, W.C., Cohen-Kettenis, P.T., Gooren, L., Hannema, S.E., Meyer, W.J., Murad, M.H.,
  … & T’Sjoen, G.G. (2017). Endocrine treatment of gender-dysphoric/gender-incongruent
  persons: an endocrine society clinical practice guideline. The Journal of Clinical Endocrinology
  & Metabolism, 102(11), 3869-3903.

  Henningsson, S., et al. (2005). Sex steroid-related genes and male-to-female transsexualism.
  Psychoneuroendocrinology, 30(7), 657-664.

  Inoubli, A., et al. (2011). Karyotyping, is it worthwhile in transsexualism? J. Sex. Med., 8(2),
  475-478.

  James, S.E., Herman, J.L., Rankin, S., Keisling, M., Mottet, L., & Anafi, M. (2016). The Report
  of the 2015 U.S. Transgender Survey. Washington, D.C.: National Center for Transgender
  Equality.

  Lee, P. A., et al. (2006). Consensus statement on management of intersex disorders. Pediatrics,
  118(2), e488-e500.

  Lee, P. A., et al. (2016). Global disorders of sex development update since 2006: perceptions,
  approach and care. Hormone research in paediatrics, 85(3), 158-180, available at:
  https://www.karger.com/Article/FullText/442975/27603905.

  Lehavot, K., Simpson, T.L., & Shipherd, J.C. (2016). Factors associated with suicidality among a
  national sample of transgender veterans. Suicide and Life-Threatening Behavior, 46(5), 507-524.

  Makadon, H.J., Potter, J., & Goldhammer, H. (2008). The Fenway guide to lesbian, gay,
  bisexual, and transgender health. ACP Press.

  Seaborg, E. About-Face, Endocrine News (May 2014),
  https://endocrinenews.endocrine.org/may-2014-about-face/.

  Southern Poverty Law Center. American College of Pediatricians.
  https://www.splcenter.org/fighting-hate/extremist-files/group/american-college-pediatricians
  (last visited July 30, 2019).

  Wieckx, K., Elaut, E., Declercq, E.V.E.L.Y.N.E., Heylens, G., DeCuypere, G., Taes, Y., … &
  T’Sjoen, G. (2013). Prevalence of cardiovascular disease and cancer during cross-sex hormone
  therapy in a large cohort of trans persons: a case-control study. European journal of
  endocrinology, 169(4), 471-478.




                                                   2
